DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1-27 have been cancelled and Claims 28-47 have been added; therefore, Claims 28-47 are currently pending in application 16/946,887.

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 28-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,292,880 B1, and over claims 1-20 of U.S. Patent No. 10,749,975 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions disclose equivalent elements for distributing activities based on modeled social circles of a user.


Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 28-47 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 28-47 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 35-41 are directed toward a process (method). Claims 42-47 are directed toward an apparatus. Claims 28-34 are directed toward a computer program product having computer-readable tangible storage media (article of manufacture).  Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 28-47 are directed toward the judicial exception of an abstract idea.  Independent claims 28, 35, and 42 are directed specifically to the abstract idea of suggesting activities to users based on user data.  
Regarding independent claims 28, 35, and 42, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A computer-implemented method (apparatus, programmed computer-readable medium) comprising: 3 of 8LEGAL02/401 15428v1Inventor(s): Naveen KOORAKULA et al.Filed:July 10, 2020Docket No.: 058407/548283
causing, by an activity engine of a circle model system, a mobile device associated with a user to embed one or more client software components in one or more applications executable by the mobile device; 
tracking, by the activity engine and based on data received via the one or more client software components, at least one activity performed by the user on the mobile device; 
modeling, by the activity engine, a plurality of social circles representing circle-contexts identifying a group of constituents of the user based at least in part on the at least one activity, comprising: 
performing semantic analysis on public data and private data associate with the user or the group of constituents of the user to obtain relevant meta data, and 
annotating, by a circle annotator of the circle model system, the plurality of social circles with the relevant meta data; and 
matching, by an activity suggestion generator, one or more activities with the plurality of social circles.

As the underlined claim limitations above demonstrate, independent claims 28, 35, and 42 are directed to the abstract idea of Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 

Dependent claims 29-34, 36-41, and 43-47 provide further details to the abstract idea of claims 28, 35, and 42 regarding the received data, therefore, these claims include mathematical concepts, mental processes and certain methods of organizing human activities for similar reasons provided above for claims 28, 35, and 42. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 28-47 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “activity engine”, a “circle model system”, a “a circle annotator”, a “mobile device”, “client software components in one or more applications”, an “activity suggestion generator”, an “apparatus”, a “computer”, and a “computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion”. However, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.   Dependent claims 29-34, 36-41, and 43-47 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 28-47 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “activity engine”, a “circle model system”, a “a circle annotator”, a “mobile device”, “client software components in one or more applications”, an “activity suggestion generator”, an “apparatus”, a “computer”, and a “computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion”. However, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Dependent claims 29-34, 36-41, and 43-47 merely recite further additional embellishments of the abstract idea of independent claims 28, 35, and 42 respectively, but these features only serve to further limit the abstract idea of independent claims 28, 35, and 42, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and/or generally link the use of the abstract idea to a particular technological environment.
Therefore, since there are no limitations in the claims 28-47 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 28-47 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 28-47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Watfa et al (US 2012/0197723), in view of Rosen (US 8,019,692).
As per independent Claims 28, 35 and 42, Watfa discloses a computer-implemented method (apparatus, programmed computer-readable medium) comprising: 3 of 8LEGAL02/401 15428v1Inventor(s): Naveen KOORAKULA et al.Filed:July 10, 2020Docket No.: 058407/548283
tracking, by the activity engine and based on data received via the one or more client software components, at least one activity performed by the user on the mobile device (See at least Figs.13-14; [0029], [0030], [0052], [0055], tracking, using a computer, mobile device users who are within a specified area, i.e. at an event, information collected includes if the user logged in, electronically communicating GPS data; See also [0061], merchants such as Disney, a state fair, etc); 
modeling, by the activity engine, a plurality of social circles representing circle-contexts identifying a group of constituents of the user based at least in part on the at least one activity (See at least Figs.13-14; [0033]; [0035], virtually grouping users based on tracked activities; See also [0054]; See also Fig. 4; See also [0036], snapshots in time of users in the grouping), comprising: 
performing semantic analysis on public data and private data associate with the user or the group of constituents of the user to obtain relevant meta data (See at least Figs.13-14; [0029]-[0035], [0049]-[0063], and [0130]), and 
annotating, by a circle annotator of the circle model system, the plurality of social circles with the relevant meta data (See at least Figs.13-14; [0029]-[0035] and [0049]-[0063]); and 
matching, by an activity suggestion generator, one or more activities with the plurality of social circles (See at least Figs.13-14;  [0049], organize activities by the event type into groups, See also [0063], organizing activities by where the users are located into groups).
Though Watfa teaches tracking activities performed by mobile users provided by one or more merchants and including electronic communications, Watfa does not explicitly recite these tracked activities are performed causing, by an activity engine of a circle model system, a mobile device associated with a user to embed one or more client software components in one or more applications executable by the mobile device.
However, Rosen, which is analogous in art to Watfa, related to systems and methods for location based social networking, teaches monitoring phone and email usage of a user (See Col. 7, lines 54-61; the network server 302 or mobile device 100 may monitor actual phone, SMS, and/or email usage (and/or any other communications device or account or connected appliance)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method to model social circles of constituents with whom a user desires to interact, as taught by Watfa, the ability to track activities performed by a user on a mobile device associated with a user to embedded with one or more client software components in one or more applications executable by the mobile device, as taught by Rosen, for the motivation of inferring who the user really knows as well as some information about the nature of the relationship (business vs. social); a system that collects all of this in an automated fashion will be richer than any system that requires constant manual inputs (See Col. 7, lines 59-63) (See also KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
As per Claims 29, 36 and 43, Watfa discloses organizing, by the activity engine, the at least one activity performed by the user according to the plurality of social circles; and weighting each of the plurality of social circles for the user relative to another of the plurality of social circles (See at least [0062]-[0065], [0096], and [0130]-[0137]).  
As per Claims 30, 37 and 44, Watfa discloses generating, by the circle model system and without user interaction, a suggested social circle for at least one of the group of constituents of the plurality of social circles or the user to join  (See at least [0130]-[0137]; Claim 7)..  
As per Claims 31, 38 and 45, Watfa discloses contextualizing, without user interaction, results from a web search to the at least one of the group of constituents of the plurality of social circles based on an importance of a relationship between the user and the at least one of the group of constituents (See at least [0062]-[0065], [0096], and [0130]-[0137]; Claim 7).    
As per Claims 32, 39 and 46, Watfa discloses wherein the group of constituents of the user comprise entities with whom the user interacts or with whom the user is determined to have a probability of interest to interact (See at least [0029]-[0036]; [0044]; [0046]; [0049]-[0063], people that want to communicate with each other at the same event/location).  
As per Claims 33, 40 and 47, Watfa discloses generating a visualization graph representing a relationship between the user and the at least one of the group of constituents of the plurality of social circles based on a relationship health value or a relationship importance value of the relationship (See at least [0062]-[0065], [0096], [0127]-[0128], and [0130]-[0137]).  
As per Claims 34 and 41, Watfa discloses generating an extended circle comprising the user and the at least one of the group of constituents of the plurality of social circles based on the relationship health value or the relationship importance value (See at least [0062]-[0065], [0096], [0127]-[0128], and [0130]-[0137]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Puthenkulam et al. (US 2003/0050977 A1) – Discloses a  system/method for peer discovery and connection based on context sensitive social networks.
Hueter et al. (US 2009/0248599 A1) – Discloses a universal system and method for representing and predicting human behavior.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 27, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629